United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1147
                                     ___________

Helen J.M. Bassett,                        *
                                           *
             Plaintiff-Appellant,          *
                                           *   Appeal from the United States
      v.                                   *   District Court for the
                                           *   District of Minnesota.
City of Minneapolis,                       *
                                           *
             Defendant-Appellee.           *

                                     ___________

                              Submitted: October 21, 1999

                                    Filed: April 12, 2000
                                     ___________

Before BEAM, LAY, and JOHN R. GIBSON, Circuit Judges.
                            ___________

LAY, Circuit Judge.

       Helen J.M. Bassett (Bassett) brought this suit against her former employer, the
City of Minneapolis (City), pursuant to Title VII of the Civil Rights Act of 1964 (Title
VII), 42 U.S.C. § 2000e-2, et seq., and the Minnesota Human Rights Act (MHRA),
Minn. Stat. ch. 363. Bassett alleges racial discrimination in her termination and
retaliation for a series of complaints she filed against the City.1 The district court

      1
      Bassett stipulated to dismissal of that portion of her complaint alleging a hostile
work environment as well as a cause of action under 42 U.S.C. § 1983. The district
granted the City’s motion for summary judgment and Bassett now appeals. We
reverse.

       We hold sufficient evidence of a genuine dispute of material fact exists as to
whether the City’s articulated nondiscriminatory reason for termination was a pretext
from which racial bias can clearly be inferred. This judgment follows from the well-
recognized proposition that in summary judgment cases the nonmoving party is entitled
to all favorable inferences that may be drawn from the record. Under the
circumstances, we remand both the claim of retaliation and the claim of discrimination
for a jury trial.

       In remanding for trial, we emphasize the oft repeated phrase that summary
judgment should seldom be granted in discrimination cases. See Smith v. St. Louis
Univ., 109 F.3d 1261, 1264 (8th Cir. 1997) (Arnold, R., C.J., Beam & Alsop, JJ.); see
also Keathley v. Ameritech Corp., 187 F.3d 915, 919 (8th Cir. 1999) (Bowman,
Heaney & Longstaff, JJ.); Lynn v. Deaconess Med. Ctr.-West Campus, 160 F.3d 484,
486 (8th Cir. 1998) (Arnold, R., Beam & Arnold, M., JJ.); Helfter v. United Parcel
Serv., Inc., 115 F.3d 613, 615 (8th Cir. 1997) (Loken, Arnold, M. & Gunn, JJ.); Bialas
v. Greyhound Lines, Inc., 59 F.3d 759, 762 (8th Cir. 1995) (Beam, Gibson, F. &
Murphy, JJ.); Oldham v. West, 47 F.3d 985, 988 (8th Cir. 1995) (Hansen, Gibson, F.
& Will, JJ.); Weissman v. Congregation Shaare Emeth, 38 F.3d 1038, 1045 (8th Cir.
1994) (McMillian, Bright & Loken, JJ.); Crawford v. Runyon, 37 F.3d 1338, 1341 (8th


court ruled on Bassett’s remaining claims of race discrimination and retaliation. On
appeal, Bassett argues the district court failed to recognize that she also presented a
gender discrimination claim. However, neither Bassett’s complaint nor subsequent
documents submitted to the court plead gender discrimination. See, e.g., U.S. District
Court Form JS 44 (Civil Cover Sheet) (stating cause of action as “[r]ace discrimination
and reprisal in violation of Title VII . . . .”); Fed. R. Civ. P. 26(f) Report at 1-2 (Jul. 30,
1997) (claiming City’s actions “constitute racial discrimination and retaliation in
violation of Title VII . . . .”).
                                              -2-
Cir. 1994) (Arnold, R., C.J., Wollman & Beam, JJ.); Johnson v. Minnesota Historical
Soc’y, 931 F.2d 1239, 1244 (8th Cir. 1991) (McMillian, Fagg & Strom, JJ.);
Hillebrand v. M-Tron Indus., Inc., 827 F.2d 363, 364 (8th Cir. 1987) (Lay, C.J.,
Heaney & Larson, JJ.).

                                 I. BACKGROUND

       The facts of this case reveal a strained employment relationship between the
appellant and her supervisor that began on appellant’s second day on the job and ended
with her termination. The bulk of the evidence is testimony of two people – the
appellant and the supervisor – along with internal investigations that were based in
large part on the supervisor’s characterization of disputed events. Without attempting
to detail every contested incident, we explore the record in terms of whether the
appellant’s alleged insubordination is disputed and a jury could reasonably find the
appellee’s reason for termination was pretext for racial discrimination. Because
appellant’s retaliation and discrimination claim are factually intertwined, our discussion
of the record for each claim will overlap.

      In 1992, Bassett, an African-American woman, and Mary Roland (Roland), a
Caucasian woman, each sought the position of supervisor of the City’s newly created
Juvenile Diversion Program (Program). The Program was to be staffed by a supervisor
and four juvenile diversion specialists who would be located in various police precincts
throughout the City to work with at-risk youth as an alternative to the court system.
Bassett also applied for a specialist position. At the time, Bassett had been a City
employee for over nine years, ranked second for the supervisor position, and was
ranked “number one” for the specialist position. Roland was selected as Program
Supervisor and, at some time prior to interviewing Bassett for the specialist position,
was informed that Bassett had ranked second for Roland’s position.




                                           -3-
      Roland testified that while interviewing for the specialist position, she perceived
Bassett as “aggressive” and claims she received negative comments on Bassett’s work
performance in other City programs. Despite these facts, Roland selected Bassett – the
only minority female applicant – concededly because she believed Bassett would file
a charge of discrimination if she were not hired.

       Bassett began working in the Program on June 15, 1992. From the Program’s
inception, there was tension between Roland and Bassett. Roland documented
numerous instances of unpleasant and hostile interchanges at team meetings and kept
extensive hand-written notes regarding Bassett.2 Roland admits her notes were not
made contemporaneously and were transcribed from her personal time management
calendar (which is now unavailable). Similar personal logs were not maintained on
Bassett’s co-specialists until Roland’s supervisor, Captain Pufahl, and the Supervisor
of the Personnel Section, Pam French, advised her to maintain notes on all the
specialists. This occurred approximately six months after Roland began her notes on
Bassett. Despite Roland’s copious notes describing Bassett’s negative effect on the

      2
       Roland’s notes begin with an entry on Bassett’s second day of work which
reads: “Helen pointed out about 5 things today that I really needed to look into because
they would really effect our program. Acts superior to the rest of us because she has
been working for the city for 9 yrs.” The entry at the end of Bassett’s second week
reads:

      Overall the week was stressful & tense. . . . [Bassett] acts as if she is the
      only one who know [sic] anything. She has little/no sense of humor, so
      she does not share in the laughing. She asks lots of questions about
      everything as she critiques everything usually from neg. stand that I
      haven’t thought of everything she knows. Her lengthy wordy discussions
      wear us out. It is hard to keep being polite or respectful to her. I want to
      remind her that she is not the supervisor.

The majority of Roland’s notes on Bassett’s performance, demeanor, and behavior
reflect a similar tone.
                                           -4-
Program and her peers, Roland gave Bassett a favorable six-month performance
evaluation on December 22, 1992.

        In early 1993, Bassett contacted the City’s Affirmative Action/Equal
Employment Opportunity Officer, Larry Blackwell (Blackwell) following a
disagreement with Roland about union employee seniority rights. Blackwell responded
by letter addressed to Bassett, which was misrouted to, and wrongfully opened by,
Roland on or about March 20, 1993. While the substance of the ensuing conversation
is in dispute, Roland had what she described as a “[v]ery annoying conversation” with
Bassett about Blackwell’s letter in which she disapproved of Bassett’s inquiry.3
Approximately six weeks later, on May 11, 1993, Bassett received a written reprimand
from Roland admonishing her for “misconduct,” “insubordination,” and “substandard
performance” dating back to October 26, 1992 (thus pre-dating the December 22,
1992, favorable evaluation).4 Bassett challenged the written reprimand as unfounded,
excessively harsh, and inconsistent with the City’s policy of progressive discipline
which provides for the administration of oral reprimands prior to written reprimands.


      3
        Roland’s notes on 3/22/93 have been edited to read: “On 3/20 I got a memo
from [Bassett] that she forwarded to me from Larry Blackwell. It discusses her the
issue of seniority. My mistake the memo was to [Bassett] from Larry Blackwell.
Anyway I we called to & discussed it & she went on & on . . . .” (Roland’s strikeouts
in original). Roland’s notes on 3/23/93 indicate Roland raised her voice with Bassett
and that Bassett said Roland was “abusing” her and speaking to her in an “aggressive
tone.” Bassett told Roland she planned to raise the matter with Roland’s superior.
      4
       The misconduct and insubordination portion of the reprimand cited Bassett’s
dissemination to her peers of information regarding union seniority rights in violation
of Roland’s direct order not to do so. The reprimand also cited six areas of
substandard performance including: (1) accuracy of youth reports and contracts, and
timeliness of entering contracts into a computer database; (2) failure to consult her
supervisor prior to closing a case; (3) too few contacts with community service
agencies; (4) untimely contact with youth; (5) disrespectful and condescending
behavior in team meetings; and (6) inappropriate interactions with Roland.
                                          -5-
After a series of negotiations between Roland and Bassett’s union representative, the
written reprimand was revised on September 20, 1993, deleting all references to
misconduct and insubordination and eliminating two of the six negative performance
issues. One day later, Bassett filed charges of race and sex discrimination and
retaliation with the Minnesota Department of Civil Rights (MDCR). Roland learned
of Bassett’s charges on October 25, 1993. Two weeks later, Roland gave Bassett a
negative performance evaluation.

        On August 1, 1993, Bassett submitted to Captain Pufahl a four-page complaint
letter alleging Roland participated in or condoned unprofessional behavior by some
specialists. Bassett asserted that the behavior was, at times, racial and sexual in nature.
In one instance, Roland failed to address a statement by a specialist encouraging
Roland to lift her skirt in order to increase youth contacts. Bassett also described a
statement by Roland about “cleaning up” after a teen-night-out program, which Roland
later recognized as sexist. In another incident, a white specialist, Sheila Isaacson
(Isaacson), said she presumed Lorenzo Harris, a black specialist, would prefer
“watermelon” candy; Bassett’s complaint to Roland about this incident went unheeded.
Further, Bassett complained that Roland required her, as a measure of the discipline
imposed in a previous reprimand, to use vacation time to attend a conference while
Isaacson was not required to do so. In the letter, Bassett also complained about hair
pulling, taunts, physical pushing and inappropriate gestures during team meetings, and
voiced frustration over Roland’s unwillingness to discuss these matters with other
specialists despite requests to do so. The behavior complained of in the letter was the
basis for Bassett’s September 21, 1993, charge with MDCR.5

      5
        More specifically, Bassett’s September 21 charge alleged Roland discriminated
against her in the following manner: (1) meting out unequal and excessive discipline
for deficiencies similar to those of her peers; (2) scrutinizing her work performance; (3)
holding her to different performance standards than peers; (4) denying her specialized
training in the Program’s computer database, known as CAPRS, while permitting
Isaacson, a specialist on probation, to attend, and thereafter disciplining Bassett for
                                            -6-
       The record reveals that Bassett’s complaints are not without support. Harris, the
African-American male specialist in the Program, averred that Roland had a very erratic
management style, lacked an understanding of City policy, and “simply made things up
as she went along.” He also testified, by affidavit, that Roland went out of her way to
provoke Bassett, consistently chose to “play hardball” with Bassett, and was
disrespectful to Bassett or punished her for minor infractions. Harris, however, also
acknowledged that Bassett could be very “intense” when discussing work issues, and
could not refrain from reacting to Roland’s provocation.

       On January 11, 1994, Bassett filed another charge with MDCR alleging race and
sex discrimination and retaliation.6 On that same date, Roland received notice of the
discrimination charge and gave Bassett two oral reprimands, each later reduced to
writing. One reprimand was based on Bassett’s tardiness to a team meeting and her
refusal to sit in a chair Roland had “designated” for her; it also noted Bassett’s
disruption of a previous meeting by asking co-workers for change to buy a soft drink.


failure to promptly enter contracts into the database; (5) placing Isaacson in charge of
the Program during Roland’s absence instead of the more senior Bassett; (6) requiring
her to take vacation time to attend a conference while Isaacson was granted paid leave
to attend; (7) failing to discipline fellow specialists for alleged racial and sexual
statements; and (8) retaliating against her by reprimanding her participation in Internal
Consultants, a City-sanctioned quality program.
      6
       In this charge, which was cross-filed with the Equal Employment Opportunity
Commission (EEOC), Bassett alleged Roland discriminated against her by: (1)
providing false information to worker’s compensation personnel resulting in a denial
of benefits; (2) denying her two days off work for an out-of-town family emergency;
(3) rendering a negative performance appraisal on 11/9/93 and not providing her the
written document until 12/15/93; (4) increasing scrutiny of her work product; and (5)
denying her request to work at home for two days following her daughter’s surgery,
when a white male co-worker had been granted such a privilege. In a separate
proceeding, Bassett challenged the denial of worker’s compensation benefits and
prevailed.
                                           -7-
The second reprimand cited Bassett’s late arrival to a meeting with Captain Pufahl and
Roland, despite Bassett’s explanation that she had been on the phone with the mother
of a youth on her caseload.

       On March 7, 1994, Roland gave Bassett an oral reprimand admonishing her for
failing to record lunch breaks on her daily attendance logs as directed. That same date,
Bassett wrote to the MDCR claiming harassment and disparate treatment by Roland
alleging she was reprimanded for not taking a lunch break, parking in the wrong
parking ramp, failing to place agreements in the CAPRS database, and being
unorganized. A day later, Bassett wrote to the Minneapolis Labor Relations
Department and asked for a cooling off period between Roland and herself during the
pendency of her discrimination charges. On March 21, 1994, Bassett made a similar
request to Captain Pufahl, asking him to temporarily buffer the reporting relationship
between she and Roland. Captain Pufahl denied the request, and informed her that
since the fall of 1993 either he or Personnel had actively advised Roland prior to her
interactions with Bassett.

      On May 23, 1994, Captain Pufahl requested an IAD investigation of Bassett.7
Pufahl’s complaint stated Bassett had disobeyed Roland’s direct order, violated City
policy on voice mail procedures, harassed and threatened Roland, and had been
discourteous to a co-worker.8 The charges were sustained, resulting in Bassett serving

      7
      The IAD is the investigative arm of the Minneapolis Police Department that
conducts independent investigations of alleged violations of Police Department or
Minneapolis Civil Service Commission rules.
      8
        Roland alleged that she had given Bassett a direct order not to change the voice
mail access code on her telephone. A temporary employee, Tony Johnson (Johnson)
handled Bassett’s youth caseload during Bassett’s seven-week medical absence. Upon
Bassett’s return, Johnson remained on the City payroll to assist Bassett in case
management. Roland placed a voice mail message on Bassett’s phone reflecting their
joint duties, selected a voice mail access code for them to share, and instructed Johnson
                                           -8-
a three-day suspension without pay. On June 15, 1994, Deputy Chief of Police Roger
Willow informed Bassett that, beginning immediately, Captain Pufahl would attend any
formal meeting between Roland and Bassett at which issues other than discipline would
be discussed.

       During a phone conversation with Roland on July 6, 1994, Bassett discovered
Roland was recording the call, and promptly hung up. She requested Captain Pufahl
to intervene to prohibit future recording and characterized Roland’s behavior as
harassing, retaliatory, and evidencing disparate treatment. In her deposition, Roland
admitted to surreptitiously recording conversations with Bassett without her knowledge
or permission for “several months, maybe a year” and recording over the tape if it did
not reveal any difficulty between she and Bassett.9 Roland also admitted she did not
record phone conversations with any of Bassett’s co-workers.

      On September 27, 1994, Bassett received a second negative performance
appraisal and on that same date filed a charge with the Minnesota Department of
Human Rights (MDHR) alleging race discrimination as well as reprisal. She reasserted
that Roland had retaliated against her following her charge of discrimination with
MDCR.

       On October 7, 1994, Bassett referred an IAD complaint against Roland and
Isaacson for harassment, and on November 3, 1994, filed a charge of disability
discrimination alleging she was denied payment for hours worked and unfairly


to retain Bassett’s pager. Thereafter, Bassett changed the voice mail access code and,
according to Roland’s statement to IAD, became physically obstructive and tried to
take the pager from Johnson during a meeting.
      9
       The evidentiary value of Roland’s tapes is questionable. Indeed, Officer
Mackrell of the City’s Internal Affairs Division (IAD) testified that he would not rely
on a tape that had been partially erased when conducting an investigation.
                                          -9-
suspended for three days without pay. Bassett’s IAD charges were deemed unfounded.



       In November and December 1994, the City researched the possibility of offering
Bassett a voluntary transfer to another department. In light of the potential transfer,
two actions were taken: (1) Deputy Chief Jones, Captain Pufahl’s supervisor,
suspended investigation on a complaint against Bassett previously referred to IAD,10
and (2) Captain Pufahl recommended that no disciplinary action be taken against
Bassett for misuse of her cellular phone. Bassett, however, refused to sign transfer
papers on December 9, 1994, and on December 12, 1994, Deputy Chief Jones
instructed IAD to resume its investigation. Also on December 12, Roland initiated an
IAD investigation for Bassett’s misuse of cellular phone privileges and failure to obey
an order. Less than two weeks later, on December 20, 1994, Roland administered a
written reprimand for Bassett’s violation of the cellular phone policy, specifically for
exceeding the monthly limit of 30 minutes or 30 calls by as much as 270 minutes and
for making 30 calls in one two-day period.11 The record reveals that other specialists
who had exceeded their monthly limit of calls went unreprimanded.

      On January 4, 1995, MDCR recommended a finding of probable cause on
Bassett’s allegations of race and sex discrimination and reprisal.12 The next day,


      10
        On November 1, 1994, Roland referred a complaint to IAD charging Bassett
with insubordination and harassment dating back to July 6, 1994. The investigative
officer was advised by Deputy Chief Jones not to proceed with the investigation due
to a possible transfer of Bassett to another City department.
      11
           The union challenged this reprimand.
      12
         The MDCR investigated Bassett’s claims of race and gender discrimination and
retaliation by examining over 1,000 pages of documents and reviewing numerous taped
conversations and interviews with Roland, Bassett, and Bassett’s co-workers. In an
eighteen page, singled spaced summary of investigation, MDCR found “probable
                                          -10-
Roland referred a fourth complaint against Bassett to IAD for investigation. This final
IAD complaint cited Bassett for allegedly claiming that she had been diagnosed by the
City doctor for work-related depression when no such diagnosis had been made.
Bassett filed additional charges of discrimination and retaliation with MDHR on
January 13, 1995,13 and a similar charge was filed with MDCR on February 24, 1995.14

      On May 15, 1995, Deputy Chief Jones sustained all but one of the charges in the
IAD complaints against Bassett. A disciplinary hearing was held on May 22, 1995, at
which Bassett was represented by counsel and accompanied by a union representative.
Following the hearing, Deputy Chief Jones recommended to the Minneapolis Civil
Service Commission (Commission) that Bassett be terminated for a pattern of
insubordination. Bassett challenged the decision in a three-day contested case hearing
before an administrative law judge (ALJ). On April 1, 1996, the ALJ concluded the


cause” that Bassett was (1) subjected to disparate scrutiny based on her race, and (2)
retaliated against because she had attempted to pursue “legitimate channels” to stop the
alleged discriminatory behavior in her employment. While not determinative on the
question of discrimination, the finding of probable cause demonstrates that upon
distillation of all the evidence presented, reasonable minds could disagree over the
material fact of retaliation and intentional discrimination. See Chandler v. Roudebush,
425 U.S. 840, 863 n. 39 (1976) (prior administrative findings made in employment
discrimination claim admissible at trial under Fed. R. Evid. 803(8)(c)), cf. Johnson v.
Yellow Freight Sys., Inc., 734 F.2d 1304, 1309 (8th Cir. 1984) (recognizing
admissibility of EEOC reasonable cause determination, but declining to adopt per se
rule of admissibility).
      13
         Bassett’s charge, cross-filed with the EEOC, alleged she was unfairly
disciplined for misuse of a cellular telephone, and harassed by Roland and Captain
Pufahl by being (1) subjected to an IAD investigation, and (2) referred for a fitness for
duty evaluation following her statement that she was under work-related stress.
      14
         Within ten days of probable cause findings on her discrimination claims,
Bassett alleged that she was again subjected to an IAD investigation for alleged rule
infractions that were routinely addressed through supervisory conferences.
                                          -11-
City failed to establish “just cause” to support Bassett’s termination and recommended
her reinstatement.15 The Commission rejected the ALJ’s recommendation on July 1,
1996, and affirmed Bassett’s termination. Thereafter, Bassett filed another charge of
race discrimination and reprisal with the MDCR which was cross-filed with the EEOC.
The EEOC issued a Notice of Right to Sue and Bassett timely filed this action.

                                  II. DISCUSSION
A. Retaliation
       Title VII makes it unlawful for an employer to discriminate against an employee
“because he has opposed any practice made an unlawful employment practice by this
subchapter, or because he has made a charge, testified, assisted, or participated in any
manner in an investigation, proceeding, or hearing under this subchapter.” 42 U.S.C.
§ 2000e-3(a). Bassett claims the City retaliated against her for asserting her rights
under Title VII and the MHRA. In our judgment, the facts we have set forth are
sufficient to overcome a motion for summary judgment on the claim of retaliation.

      To establish a prima facie case of retaliatory discrimination under Title VII and
the MHRA, Bassett must show: (1) she engaged in statutorily protected activity, (2)
an adverse employment action was taken against her, and (3) a causal connection


      15
         The ALJ’s report is a ten page, single spaced document. Many of his findings
embellish the details of the episodes of the Roland-Bassett altercations. Although we
give no credence to this report or to the Commission’s disagreement with it, we note
the ALJ’s conclusion that the City did not have “just cause” to terminate Bassett and
that it was “reasonable to conclude that a personal dislike for Ms. Bassett . . . led Ms.
Roland and others to take a position of waiting for Bassett to stumble further in some
other fashion so that they could better justify her removal . . . .” ALJ Findings of Fact,
Conclusions and Recommendation at 8. The ALJ’s findings, following a three-day
hearing, are germane to our determination that a disputed fact exists as to the City’s
reason for termination, namely deficient performance. See Oldham v. West, 47 F.3d
985, 989 (8th Cir. 1995) (viewing ALJ’s conclusions in favor of plaintiff as evidence
that plaintiff established genuine issues of material fact to survive summary judgment).
                                           -12-
between the two events. See Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8th
Cir. 1999) (en banc) (citing Montandon v. Farmland Indus., Inc., 116 F.3d 355, 359
(8th Cir. 1997)). The district court found Bassett proved the first and second elements
of a prima facie case but failed to show a causal connection between the protected
activity and adverse employment action. The district court determined her claim of
causal connection relied solely on the temporal proximity between her formal
complaints and the City’s adverse actions, and observed that the sequence of events
supported a conclusion that Bassett filed her complaints in response to the City’s
disciplinary actions, not vice versa. The court held that temporal proximity, without
more, was insufficient to establish causality.

       Contrary to the district court’s observation, this court has found a temporal link
between an EEOC charge and a negative evaluation sufficient to create an inference of
retaliation. See Mathews v. Trilogy Communications, Inc., 143 F.3d 1160, 1166 (8th
Cir.1998) (time lapse of two months between protected activity and discharge may
create inference of retaliatory motive); Keys v. Lutheran Family and Children’s Servs.
of Mo., 668 F.2d 356, 358 (8th Cir. 1981) (less than two months between protected
activity and adverse employment action). Such an inference is justified in this case.

      The City concedes the first and second elements of Bassett’s prima facie case.16
It argues, however, that she failed to present evidence of a causal connection between

      16
         Because the City conceded in its brief that Bassett satisfied the first and second
elements, we do not determine here whether each complaint by Bassett constitutes
“protected activity” or whether the corresponding negative acts by the City constitute
“adverse action” as those terms are defined in Title VII retaliation cases. There is no
question, however, that termination is an adverse employment action and that a series
of retaliatory conduct falling short of discharge or termination can, as a matter of law,
constitute an adverse action. See Kim v. Nash Finch Co., 123 F.3d 1046, 1060 (8th
Cir. 1997) (reduction of duties, disciplinary action, negative personnel reports,
“papering” a file, and employer-required remedial training that adversely affect or
undermine employee’s position constitute adverse employment action).
                                           -13-
the events. Viewing the evidence in the light most favorable to Bassett and resolving
all conflicts in the evidence in her favor, as we must, the record shows the following
chronology of alleged protected activity and alleged retaliatory conduct:

1.    Bassett filed a charge of discrimination on September 21, 1993. On October 25,
      1993, Roland was notified of Bassett’s charge and two weeks later gave her a
      negative performance evaluation.

2.    Bassett filed a charge of discrimination on January 11, 1994. That same date,
      Roland knew of Bassett’s charge and gave her two oral reprimands.
      Approximately six weeks later Roland issued her another oral reprimand.

3.    On May 19, 1994, Bassett alleged four additional incidents of retaliation. Four
      days later, Captain Pufahl referred a complaint against Bassett to IAD resulting
      in a three-day suspension without pay for Bassett.

4.    On September 27, 1994, Bassett filed a charge of race discrimination and
      reprisal, and on October 7, 1994, Roland referred another complaint to IAD.

5.    On November 3, 1994, Bassett filed a charge of disability discrimination. On
      December 9, 1994, Bassett refused to voluntarily transfer out of the Program.
      Four days later, on December 12, 1994, Roland initiated an IAD complaint.
      Deputy Chief Jones reinitiated a pending IAD investigation.

6.    Bassett filed charges of discrimination on January 13, 1995, and February 24,
      1995. On May 15, 1995, Deputy Chief Jones sustained all but one of the
      charges in the four IAD complaints against Bassett and thereafter recommended
      termination.




                                         -14-
       Bassett’s retaliation claims turn on whether she presented sufficient evidence of
the causal connection between her protected activity and the City’s adverse actions.
After a careful review of the record, and providing Bassett the benefit of all reasonable
inferences, we find Bassett presented sufficient evidence of such a connection to
survive summary judgment. Although the district court correctly found that, on
occasion, Bassett’s charges of discrimination followed rather than preceded adverse
employment action, giving her the benefit of all reasonable inferences, as is appropriate
on summary judgment, the record provides sufficient evidence that the City engaged
in retaliatory conduct following Bassett’s protected activity.

       In each of the above-stated instances, Roland or the City undertook acts against
Bassett that arguably could be characterized as retaliatory. For example, Roland gave
Bassett a favorable performance evaluation in December 1992, despite the fact that for
six months Roland had meticulously documented Bassett’s alleged aggressive behavior
and negative effect on her peers and the Program. Less than two months after Roland
discovered Bassett made an inquiry to the City’s EEO Officer regarding seniority
rights, Roland gave Bassett a written reprimand admonishing Bassett for her EEO
inquiry and identifying performance deficiencies pre-dating her favorable performance
evaluation. The reprimand also cites Bassett for a five-month backlog of contracts,
despite the fact that (1) no established time standard for database entry existed until
January 1994; (2) Roland denied Bassett’s request for specialized database training in
April 1993; and (3) a CAPRS computer was not readily available to Bassett until June
1993 – a month after the reprimand.

       Unlike the employee in Kneibert v. Thomson Newspapers, Michigan Inc., 129
F.3d 444 (8th Cir. 1997), who had received negative performance evaluations prior to
his discrimination charge, Bassett received a favorable evaluation prior to contacting
the City’s EEO Officer. Only thereafter did Roland give Bassett a negative
performance evaluation.


                                          -15-
       Giving Bassett the benefit of all favorable inferences, we believe a jury could
find that the City imposed an increasing level of discipline for infractions similar to
those of Bassett’s peers who were not similarly disciplined, administered negative
performance evaluations, denied her training opportunities and privileges afforded to
her peers, and “papered” a file to support its ultimate recommendation of termination.

       On this basis, we reverse and remand the grant of summary judgment for the City
on Bassett’s retaliation claim. Obviously, our decision is not a judgment on the merits.
We merely find a genuine dispute of material fact; Bassett must still carry her burden
of persuasion to a jury that the City retaliated against her for engaging in protected
activity.



B. Racial Discrimination
       The district court found that Bassett made a prima facie case of racial
discrimination.17 The court found, however, that the City stated a nondiscriminatory
reason for her termination, namely that she presented a disruptive presence in her job
and that her job performance had been unsatisfactory. Once such a reason is
articulated, under the Supreme Court’s analysis in McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973), Texas Department of Community Affairs v. Burdine, 450 U.S.
248 (1981), and St. Mary’s Honor Center v. Hicks, 509 U.S. 502 (1993), the burden
of production was placed on Bassett to show that the reasons given by the City were
pretext for racial discrimination. This court has addressed such analysis in Ryther v.
KARE 11, 108 F.3d 832 (8th Cir. 1997) (en banc). In that case, the court simply
adopted the rationale set forth by the Supreme Court in Hicks and its predecessor
cases.


      17
        As the district court acknowledged, the City conceded that Bassett (1) was a
member of the protected class, and (2) was qualified for her position and that despite
her qualifications, adverse action was taken against her.
                                          -16-
        In passing on a motion for summary judgment, it is not the court’s role to decide
the merits. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (on motion
of summary judgment, district court should not weigh evidence or attempt to determine
truth of matter). The court must, as has often been stated, simply determine whether
there exists a genuine dispute of material fact. In an employment discrimination case,
if evidence of the employer’s proffered reason for its action is undisputed, the movant
is entitled to a grant of summary judgment. See Adickes v. S. H. Kress & Co., 398
U.S. 144, 157 (1970) (moving party has burden to show the absence of a genuine issue
as to any material fact and “the material it lodged must be viewed in the light most
favorable to the opposing party.”). On the other hand, if the proffered reason is shown
by conflicting evidence to be untrue, then the nonmoving party is entitled to all
favorable inferences that the false reason given masks the real reason of intentional
discrimination. See Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978).

       Although the City provided a nondiscriminatory reason for Bassett’s discharge,
the question before us is whether the plaintiff has come forward with evidence of
pretext showing that the reason articulated by the City is not the real reason for her
discharge.18 If Bassett’s evidence is taken as true, a jury could well find that she was
targeted for a discharge from the beginning. Under the existing record, we deem
Bassett’s claim demonstrates evidence of pretext for racial discrimination and raises
a question as to whether her discharge was based upon racial discrimination.

      The district court’s opinion best sums up the theory of discrimination alleged by
Bassett:




      18
        See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 n.4 (1993) (“Even
though (as we say here) rejection of the defendant’s proffered reasons is enough at law
to sustain a finding of discrimination, there must be a finding of discrimination.”).
                                          -17-
             Bassett’s basic contention is that she was specifically targeted for
      discipline by Roland and other city superiors, and that this targeting was
      motivated by her race. Bassett relies on evidence showing that she was
      sharply reprimanded for minor workplace rule infractions, denied personal
      requests granted to other specialists, and secretly taped by Roland when
      she talked with Roland on the phone. Bassett also contends that Roland
      “built a file” against her in order to justify any adverse employment
      decisions made by Roland and the city.

Dist. Ct. Op. at 7. There is sufficient case law to support Bassett’s theory. See Kim
v. Nash Finch Co., 123 F.3d 1046, 1066 (8th Cir. 1997) (considering evidence that
employer attempted to discredit employee by “papering” his personnel file); Mays v.
Williamson & Sons Janitorial Servs., Inc., 591 F. Supp. 1518, 1522 (E.D. Ark. 1984)
(supervisor placing allegations of misconduct in employee’s personnel file without
notice to employee is “highly suspect practice”), aff’d, 775 F.2d 258 (8th Cir. 1985).

       In considering Bassett’s claim, the district court discounted the fact that a file
was built on Bassett and not on others. The court then concluded that Bassett was a
problematic employee and a disruptive force in the office environment. As our overall
analysis has detailed, however, there is conflicting evidence as to whether Bassett was
an unsatisfactory employee or whether Roland targeted her from the beginning of her
employment. From nearly the first day of Bassett’s employment, Roland built a
personal file on Bassett – but did not initially maintain a similar file on the other three
specialists until told to do so by City supervisors. The City’s evidence of alleged
misconduct relies heavily on Roland’s personal notes which were written as much as
six months after-the-fact and transcribed from an original calendar planner that Roland
was unable to produce during discovery. These facts could weigh heavily in Bassett’s
favor as evidence of pretext for racial discrimination.

      Additional evidence of pretext includes the allegation that Bassett was
terminated because she had been disruptive at team meetings. A co-worker’s affidavit,
however, points out that because the specialists each worked in a separate precinct, the
                                           -18-
team was not together very much. Indeed, team meetings had been discontinued in
1992 (with the exception of a few such meetings in 1993), nearly two years before
Bassett’s termination on June 5, 1995. Notwithstanding the allegation of disruptiveness
at these team meetings in 1992 and early 1993, the MDCR notes that Roland wrote a
review of Bassett on December 22, 1992, that stated Bassett “performs tasks of
Juv[enile] Diversion Spec[ialist] well: assessing youth & parents, connecting them to
needed services and doing follow-up paper work. Works hard at developing &
maintaining positive team interactions.” (emphasis added).

        The district court credited the City’s assertion that Bassett’s work performance
was deficient. Yet, a fair reading of the record shows that many of the deficiencies
Roland pointed out were not accurate reflections of the situation. The grounds set forth
in one reprimand included: (1) inaccurate information in Bassett’s reports; (2) a five-
month backlog on entering contracts into the CAPRS system; (3) closing a case without
first discussing it with Roland, then not rewriting it as assigned; (4) insufficient contacts
with Program youth; and (5) disrespectful behavior to co-workers and Roland. On each
of these points, as noted earlier, there is evidence suggesting Roland unfairly
scrutinized Bassett’s work and singled her out for discipline when her co-specialists
were guilty of the same alleged deficiencies but were not reprimanded.

       There were many other incidents which cast doubt on Roland’s treatment of
Bassett. Bassett filed a worker’s compensation claim following an automobile accident
on August 20, 1993. The claim was denied on October 15, 1993, based on information
provided by Roland to the City’s Workers’ Compensation Claim Coordinator
suggesting that Bassett’s injuries arose while Bassett was out-of-town on vacation.
While Roland denied she initiated the contact with the workers’ compensation office,
the record reveals that the claim was denied, in part, because Bassett “personally
informed her supervisor that the [vacation] car ride had affected her physical
capabilities.” Bassett denied that she ever made such a statement to Roland. Later,
Bassett appealed the determination and was awarded benefits.

                                            -19-
       In another incident in December 1993, Bassett requested permission to work at
home to care for her daughter following surgery. Roland denied Bassett’s request,
citing the City policy that employees are not normally allowed to work at home.
Roland had, however, granted permission to a white male co-worker to work at home
following his hospitalization.

       Roland also required Bassett to expend vacation time to attend a work-related
conference while allowing Isaacson, a white specialist, to attend on City time.19 Roland
further restricted Bassett from participating in a City-sanctioned quality initiative,
Internal Consultants, after concluding that Bassett’s request for parking reimbursement
indicated that Bassett was spending too much time working with the initiative. Roland
reached this conclusion despite undisputable evidence that Bassett had taken a leave
of absence from working on the initiative prior to starting work for Roland in 1992.

      Additionally, Roland informed Captain Jones that Bassett refused to engage in
mediation. This too, however, misconstrues the record. Evidence suggests that
meetings identified by Roland for the Program specialists were “team building”
sessions involving all Program staff and even non-Program City employees. Contrary
to Roland’s suggestion that Bassett refused to mediate, the record reveals that Bassett
repeatedly requested Roland provide her directives, standards, and work goals and



      19
         There exists other evidence where Roland favored Isaacson over Bassett,
notwithstanding Bassett’s position as the most senior specialist. The City admits that
during a time when Roland was absent, Isaacson was placed in “charge” of the
Program, reviewing and assigning incoming cases. Roland defends this action by
stating that she selected Isaacson because Isaacson had a smaller caseload than her co-
workers. Bassett, however, contends this is further evidence of Roland’s
discriminatory animus because it is inconsistent with Roland’s earlier assertion that
Bassett carried the smallest caseload, and was the least productive specialist.
Following this incident, Roland rotated the responsibility of acting in her absence
between all specialists.
                                          -20-
initiated several requests for a “buffer” between she and Roland–requests that went
unanswered by City supervisors.

       Space does not permit us to detail the record further. We merely highlight that
evidence which casts doubt on the veracity of the alleged nondiscriminatory reason
proffered by the City.

       The question is whether Bassett’s theory is substantiated by the record such that
a jury can find, based upon the proof of the elements of the prima facie case and
evidence of pretext as to the City’s claim of poor job performance, that intentional
discrimination is proven. That question remains and must be determined by a finder
of fact making important credibility determinations. We do not decide that question
now. At this early stage of summary judgment we are only concerned with whether
there is evidence in the record that the City’s proffered reasons for its actions may be
pretext for racial discrimination. We find from a thorough reading of the record that
Bassett has demonstrated a genuine dispute of material fact that only a jury should
decide. We, therefore, reverse the grant of summary judgment for the City and remand
the case for a plenary trial to the district court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -21-